Title: To George Washington from Hopley Yeaton, 11 December 1789
From: Yeaton, Hopley
To: Washington, George


          
            Sir
            Portsmouth New Hampshire December 11th 1789.
          
          Permit an inferior Officer in rank, tho’ not inferior in Affection for you in your high Sphere, or for my Country’s welfare, amidst the great concerns of a happy Continent, who have called you, by their united voice to your present important Station, to lay before you my humble Memorial, vizt
          That I was in the earliest Stage of the late arduous Contest, on the side of my Country;
          That I had the Honour to serve as first Lieutenant on Board the Continental Frigate the Deane. That I continued in the Continental Navy in a rank not inferior to that of Lieutenant to the Close of the War, with as much zeal, and I hope as much honor, as will permit me to lay claim to some notice, but give me

leave to appeal from myself to those who are well acquainted with my Character on this subject and pleace to Remember that I say nothing of the great pecuniary losses I have sustained, and the Sacrifice of domestic pleasures I have cheerfully made for my country’s cause; Whenever therefore, there shall be in your gift, Sir, such Offices in this State, or any other in the Union, for which you shall think I am equal and in which I may deserve from that public to which I have devoted the cream of my life, your united Goodness and Justice will not forget. Sir your dutifull and most devoted Humble Servant
          
            Hopley Yeaton
          
        